DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. Publication No. 2012/0093496).  Liu teaches a driving mechanism disposed in an electronic device (paragraph 4), comprising: a hollow fixed part 13; a movable assembly 21, movable relative to the fixed part; an optical assembly 5, wherein the movable assembly movably connects the fixed part with the optical assembly; and a driving assembly 31, configured to drive the movable assembly and the optical assembly to move relative to the fixed part.  Regarding claim 2, the fixed part has a hole 11, the optical assembly has a first right blade (5, fig. 5), and when the optical assembly is in a closed position relative to the fixed part, the first right blade at least partially covers the hole (see fig. 6).  

Claim(s) 1-3 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephenson (U.S. Patent No. 9851553).  Stephenson teaches a driving mechanism disposed in an electronic device, comprising: a hollow fixed part A; a movable assembly 34, movable relative to the fixed part; an optical assembly 30, wherein the movable assembly movably connects the fixed part with the optical assembly; and a driving assembly 40, configured to drive the movable assembly and the optical assembly to move relative to the fixed part.  Regarding claim 2, the fixed part has a hole A, the optical assembly has a first right blade (30), and when the optical assembly is in a closed position relative to the fixed part, the first right blade at least partially covers the hole (see fig. 4A).  Regarding claim 3, the first right blade(30a, fig. 10) has a longitudinal structure, and the fixed part has a rectangular structure 65/82, wherein a long axis of the first right blade is parallel to a short axis of the fixed part. See fig. 10.  Regarding claim 14, the optical assembly further has a first left blade 30b, and when the optical assembly is in a closed position relative to the fixed part, the first right blade contacts the first left blade to  block light from entering the electronic device through the hole. See fig 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson (U.S. Patent No. 9851553) in view of JP61-119139. Stephonson teaches the salient features of the claimed invention except for wherein the first right blade and the first left blade respectively forms a slope surface in contact with each other when the optical assembly is in the closed position relative to the fixed part. JP61-119139 teaches in figure 7 that it was known to utilize a slope surface 28b/29b on each of the barrier elements in contact with each other when the optical assembly is in the closed position. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of JP61-119139 for the purpose of improved light blocking. Regarding claim 16, with the sloped arrangement, the first blade will partially overlap the other blade when they are in contact. 

Allowable Subject Matter
Claims 4-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (WO2019/007359) teaches blades that partially overlap when blocking light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852